In an action, inter alia, to recover damages predicated upon the unauthorized purchase of securities by defendants, the appeal, as limited by defendants’ brief, is from so much of an order of the Supreme Court, Nassau County, dated June 9, 1977, as denied their motion to dismiss plaintiff’s claim for punitive damages. Order affirmed insofar as appealed from, with $50 costs and disbursements. Since the order appealed from did not uphold plaintiff’s claim for punitive damages, but merely permitted "it to stand until the trial of the action”, we affirm. Cohalan, J. P., Margett, Damiani and Shapiro, JJ., concur.